Citation Nr: 0418572	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-05 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis, 
including as a result of exposure to herbicides in service.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as a result of exposure 
to herbicides in service.

3.  Entitlement to service connection for infertility, 
including as result of exposure to herbicides in service.

4.  Entitlement to service connection for visual defect.


WITNESSES AT HEARING ON APPEAL

 Appellant and his wife





ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1967.  He served in the Republic of Vietnam from March 1966 
to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO).  

The RO denied entitlement to service connection for multiple 
sclerosis, COPD, infertility and visual defect.

In November 2003 the veteran and his spouse provided oral 
testimony before a Hearing Officer at the RO, a transcript of 
which has been associated with the claims file.

In a March 2003 substantive appeal (Form 9), the veteran's 
wife alleged that the veteran's COPD was a result of 
cigarette smoking during service.  She stated that the 
veteran was provided with cigarette rations for a year during 
service.  She concluded that the supply of cigarettes was the 
cause of the veteran's current COPD.  The issue of 
entitlement to service connection for COPD on the basis of 
nicotine dependence has been neither procedurally prepared 
nor certified for appellate review, and is not otherwise 
inextricably intertwined with the issue of entitlement to 
service connection for COPD on the basis of herbicide 
exposure.  The Board is therefore referring this matter to 
the RO for initial consideration and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not issued VCAA notice letters to the veteran 
which were compliant with Quartuccio, supra.

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to his claims in its rating decision, 
statement and supplemental statements of the case of record; 
however, he has not been provided specific notice of the VCAA 
and this law's requirements, particularly VA's obligation to 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002).  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

The veteran contends that he has multiple sclerosis of a 
result of exposure to herbicides in service.  There is 
medical evidence that the veteran currently suffers from 
multiple sclerosis.  Furthermore, a March 2003 medical 
statement was received by the veteran's private physician in 
which it is stated that agent orange cannot be ruled out as a 
cause of the veteran's multiple sclerosis.  A VA examination 
is not of record.  

With regard to the veteran's claims for service connection 
for infertility and visual defect, the medical evidence of 
record suggests that such disorders are secondary to the 
veteran's multiple sclerosis.  Accordingly, the claims of 
entitlement to service connection for infertility and visual 
defect are inextricably intertwined with the issue of service 
connection for multiple sclerosis.  

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  What is lacking is 
that there is no competent medical opinion as to the etiology 
of infertility and visual defect, and whether they are due to 
service and/or interrelated.  Additionally, although 
contended to the contrary on appeal, there is no medical 
opinion linking COPD to herbicide exposure in service.

The Board is of the opinion that a contemporaneous, 
comprehensive VA Agent Orange examination of the veteran 
would materially assist in the adjudication of his appeal. 
See, e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.") 
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
   
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)). Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for COPD, multiple sclerosis, 
infertility, and visual defect since 
discharge from service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a 
special VA Agent Orange examination of 
the veteran by an appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
whether COPD, multiple sclerosis, 
infertility, and visual defect are 
related to herbicide exposure in service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The examiner must address the following 
medical issues:

Is it at least as likely as not that 
COPD, multiple sclerosis, infertility, 
and visual defect is/are related to 
service on any basis to include exposure 
to herbicides, or if preexisting service, 
was/were aggravated thereby?

Is the veteran's infertility due to 
service or a consequence of his multiple 
sclerosis?

Is the veteran's visual defect due to 
service or a consequence of his multiple 
sclerosis?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
examination report(s) and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claims of 
entitlement to service connection for 
COPD, multiple sclerosis, infertility and 
visual defect.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims of entitlement to service connection for COPD, 
multiple sclerosis, infertility and visual defect and result 
in a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


















Department of Veterans Affairs









